Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed May 4, 2022, Terminal Disclaimer filed May 16, 2022, and the Information Disclosure Statements filed June 13, 2022, July 1, 2022, and July 20, 2022.

3.	Claim 37 has been amended in the Amendment filed May 4, 2022.

4.	Claims 21-40 have been examined and are pending with this action.

5.	The Information Disclosure Statements filed June 13, 2022, July 1, 2022, and July 20, 2022 has been considered.


Response to Arguments
6.	Applicant’s arguments, filed May 4, 2022, with respect to the rejection claims 21-40, previously rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Thakkar et al. (US 2018/0139174) have been fully considered and are persuasive.  The rejection has been withdrawn. 


Allowable Subject Matter
7.	Claims 21-40 are allowable over prior art of record in light of applicants’ amendment and arguments presented in Amendment filed May 4, 2022.

8.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “one or more computing devices of an extension resource group of a provider network, wherein at least a first host of the extension resource group is located at a first premise external to the provider network; obtain, at a first network manager of the extension resource group, a message comprising a command to launch a compute instance, wherein the message is obtained by the first network manager at an address within a first address range of a first network configured at the first premise; and transmit the command from the first network manager to the first host, wherein processing of the command results in an instantiation of a compute instance at the first host, and wherein, within a second network configured at the first premise, the first host is assigned an address within a second address range, wherein one or more addresses of the second address range are assigned to respective hosts within the provider network by a control plane of the provider network” as recited in independent claim 1 and similarly recited in independent claims 30 and 37.
For at least these reasons above, claims 21-40 are allowable.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/
Primary Examiner, Art Unit 2443